Citation Nr: 0708513	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-28 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a 
cholecystectomy to include consideration for convalescence 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Senior Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 1967 
and from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO), St. Paul, Minnesota, denied the claims listed on the 
title page.

In September 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
is of record.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC. VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify and duty to assist 
the veteran by informing him of, and by obtaining, all 
information and evidence necessary for an equitable 
disposition of this appeal.

2.  The veteran experiences residuals as a result of an 
infection caused by VA surgical treatment.

3.  The residuals of the laparoscopic cholecystectomy are not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the surgical treatment; or an 
event not reasonably foreseeable.

4.  Compensation benefits under section 1151 are not 
warranted; thus, no convalescence benefits can flow 
therefrom.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
cholecystectomy to include consideration for convalescence 
benefits are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.361, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The VCAA requires VA to notify the veteran of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The requirements apply to all five elements 
of a service connection claim:  veteran status, existence of 
a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in January 2003 and March 
2003, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  Therefore, the veteran was notified of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records identified by the veteran.  The 
veteran's service medical records, VA medical records, Social 
Security Administration records, and relevant VA examinations 
and medical opinions are of record.

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the claimant.  Additionally, 
because the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, any question as 
to an appropriate effective date to be assigned is rendered 
moot.  Any error in the sequence of events or content of the 
notice is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; Mayfield, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




38 U.S.C.A. § 1151

In March 2003, the veteran filed an informal claim, asserting 
that he is entitled to 1151 compensation benefits because 
during a January 2003 cholecystectomy, the surgeon pricked 
his bile duct which caused an abscess and infection.  He 
added that he uses a collection bag as a result of the 
surgery.

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  
For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished to the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.  

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  See 38 C.F.R. § 
3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  See 
38 C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (see 38 C.F.R. § 3.361(c)) and 
(i) that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 38 C.F.R. § 3.361 (d) (2).

After considering all information, including lay and medical 
evidence, with respect to benefits under laws administered by 
the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The benefit of the doubt rule is 
inapplicable, however, when the evidence preponderates 
against the claim.  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Factual Background and Analysis

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in pertinent part, that the law requires the 
Board address only its reasons for rejecting evidence 
favorable to the claimant.  The United States Court of 
Appeals for the Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In relevant part, the record shows that prior to January 
2003, the veteran complained of abdominal pain and received 
treatment.  In April 2002, he was hospitalized for acute 
cholecystitis and while admitted underwent an abdominal 
computed tomography (CT), ultrasonography, and hepato-
iminodiacetic acid (HIDA) scan.  While hospitalized the 
veteran's pain had improved.  Within a week, the veteran was 
discharged in stable condition and asked to follow up in 
surgery.  In December 2002 the veteran was rehospitalized for 
cholangitis.  At that time, the veteran underwent an 
endoscopic retrograde cholangiopancreatography (ERCP) which 
showed choledocholithiasis, with sphincterotomy, stone 
removal, and stent placement.  Soon thereafter, the veteran 
was discharged with no restrictions on his activity or work, 
although he was asked to follow up with the GI for a repeat 
ERCP and stent removal and for pre-operative preparation for 
surgery on January 10, 2003.

On January 10, 2003, the veteran underwent a laparoscopic 
cholecystectomy at the Minneapolis VA Medical Center.  The 
operative report shows that the procedure overall went well, 
except during the dissection process, the single clip on the 
neck of the gallbladder came off with a small amount of bile 
spillage.  It was also noted, however, that no evidence of 
any spill of stones was detected.  A single clip was replaced 
onto the gall bladder in an attempt to control the bile 
egress.  The report thereafter shows that findings were 
normal, as the gallbladder fossa was irrigated until all 
aspirates were clear and no evidence of bleeding or 
persistent bile leakage or straining was present.  The clips 
that had been placed were all intact.  After surgery, the 
veteran was transferred in stable condition to recovery.

Thereafter, hospital and outpatient treatment reports show 
that the veteran initially did well, but soon complained of 
abdominal pain and that laboratory findings showed abscess 
drainage.  Because of the veteran's complaints, he underwent 
abscess drainage on January 28, 2003.  He was discharged on 
February 2, 2003, as the drain needed to remain in place 
until complete resolution of the abscess cavity was confirmed 
radiologically.  While laboratory findings dated on February 
10, 2003, show no evidence of drainage, a medical record 
dated February 19, 2003 shows that the veteran reportedly had 
a lot of trouble.  At that time the veteran reported that his 
abscess was draining, necessitating the use of a collection 
bag, and that the impairment adversely affected his ability 
to return to work.  Although a CT scan report dated in March 
2003 records an impression of drainage catheter within the 
gallbladder fossa without evidence of fluid collection and 
common bile duct stent in place and no evidence of billary 
dilatation, the record shows that the veteran thereafter 
underwent several ERCPS with stent procedures.  He underwent 
such procedures in March and in June 2003. 

A June 2003 statement from M. K., M.D., reflects that the 
veteran had recurrent cholangitis over the last six months, 
which required multiple hospital stays.  The veteran could 
work between episodes, but future episodes were 
unpredictable.  Also of record are the veteran's medical 
reports from the Social Security Administration and several 
articles including "Laparoscopic cholecystectomy . . . When 
things go Wrong."  

On VA examination in May 2003, after reviewing the veteran's 
claims file and available medical reports, R. B., M.D., the 
VA examiner, indicated that all of the veteran's charts were 
not included for review.  Nonetheless, after examining the 
veteran, the diagnosis was cholelithiasis and 
choledocholithiasis with purulent ascending cholangitis, 
status post ERCPS with sphincterotomies (times two), with 
common duct stent with laparoscopy cholecystectomy with 
subsequent subhepatic abscess, drained, with slow resolution.  
Thereafter, the examiner stated that while he could not make 
a definitive comment on the questions that were asked, the 
material that he had available did not point to any adverse 
event in surgery or in the hospital.  

In a September 2003 addendum, R. B., M.D., acknowledged that 
he had received all of the veteran's medical reports and then 
he reviewed and discussed the veteran's medical history.  
After extensively reviewing the material, the examiner 
addressed the January 10, 2003 surgery, and opined that the 
problem the veteran had was essentially unforeseeable at the 
time of the multiple procedures.  The surgery was 
appropriately handled surgically and medically, and the 
veteran had excellent medical care throughout.  The examiner 
added that hopefully the Whipple procedure would result in an 
excellent outcome.  

In an undated follow-up addendum, R. B., M.D., addressed the 
question of whether the bile spillage caused the veteran's 
abscess and did the abscess cause the veteran's pancreatic 
ampullary adenocarcinoma.  In reaching his opinion, he again 
reviewed the veteran's medical records, particularly the 
January 2003 surgical report.  The examiner wrote the 
following (in part):

 . . . To have bile spillage is not an unusual event and 
would account for why I said there was "nothing 
untoward."  However, in looking back on this, what may 
have happened is that the second clip may have come 
loose and spilled some bile after the operation was 
complete and that might have been the cause of the 
abscess or there was always the chance that there was 
some small amount of bleeding in an area, where infected 
bile had been, even for a short period of time, and that 
might have been the cause of the infection.  We will 
never really know for sure whether it was the cause of 
the infection, but at the same time, we cannot prove it 
was not.  Consequently, in re-looking at things, I would 
have to say that it is as least as likely as not that 
the spill of bile was the cause of the abscess.  The 
second part of the question as to whether or not the 
abscess was the cause of the pancreatic ampullary 
adenocarcinoma, I can answer as no.  This is not an 
approximate cause of a cancer. 

Based on the above information, this opinion is relevant to 
the issue on appeal.

A careful review and weighing of the pertinent evidence of 
record reveals that the preponderance of the evidence weighs 
against the veteran's claim for 1151 disability compensation 
benefits.  

Although the Board is cognizant of the veteran's contentions, 
great probative weight is placed on the VA examiner's 
opinions.  The examiner's opinions were based on a review of 
the veteran's claims file and the veteran's examination 
findings.  The examiner also provided thorough reasons and 
bases for every conclusion reached.  Additionally, the 
examiner's recitation of the facts is consistent with the 
evidence of record.  See generally, Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  The examiner essentially opined that the 
veteran's current residuals of a cholecystectomy are not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing surgical treatment.  Nor is it the result of an 
event not reasonably foreseeable.  

The Board is cognizant of the veteran's disability picture 
before the January 10, 2003 laparoscopic cholecystectomy and 
his complaints of abdominal pain and infection thereafter.  
It is also cognizant of the findings of R. B., M.D., stating 
that the bile spillage might have been the cause of the 
infection.  Nonetheless, even though the veteran has 
additional disability as a result of the January 10, 2003 VA 
surgical procedure, the probative evidence of record does not 
show that the additional disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or an event not reasonably foreseeable.  
In fact, there is no medical evidence indicating (i) that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's informed consent.  Nor 
does the medical evidence show that the veteran's surgical 
process was one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.

To the contrary, VA exercised the requisite degree of care 
that would be expected of a reasonable health care provider.  
In September 2003, the examiner stated the veteran had 
excellent medical care throughout.  The surgery was 
appropriately handled surgically and medically.  The 
examiner's opinion is wholly consistent with the objective 
medical evidence of record.  Additionally, VA furnished the 
surgical treatment with the veteran's informed consent.  A 
December 2002 Surgery Informed Consent Progress Note shows 
that the veteran was informed of the risks associated with 
undergoing a cholecstectomy.  The note indicates that the 
veteran was provided with a brief description of the proposed 
procedure/treatment, indications, risks (reasonable possible 
consequences and complications), probable benefits and 
reasonable alternatives, if any.  

Additionally, the veteran's additional disability is not due 
to an event that was not reasonably unforeseeable.  In May 
2003, the examiner opined that review of the material that he 
had available did not point to any adverse event in surgery 
or in the hospital.  Although in the September 2003 addendum, 
the examiner wrote that the problem the veteran had was 
essentially unforeseeable at the time of multiple procedures, 
when reviewing the medical reports for the January 10, 2003 
surgery, in a later medical opinion, the examiner clarified 
"there was nothing untoward that occurred at that surgery."  
He also added, "to have bile spillage is not an unusual 
event."  See September 2003 medical opinion report and 
undated medical opinion report from R. B., M.D.

This Board truly empathizes with the veteran's medical 
plight.  Regrettably, however, the veteran's, and his 
representative's, assertions are inconsistent with the 
objective evidence of record.  Therefore, they are of little 
or no probative value.  The veteran's representative avers 
that VA erred because the abdominal cavity must be irrigated 
before closing to flush out any spilled bile, or the bile 
duct damage during laparoscopic gallbladder surgery was due 
to misidentification of ducts.  But, the objective medical 
evidence establishes that proper surgical procedures were 
followed and that "nothing untoward" occurred during the 
January 10, 2003 surgical procedure.  The objective evidence 
shows that the veteran's cavity was irrigated and properly 
flushed; thereafter, proper surgical protocol continued.  
There is no competent evidence of record that supports the 
veteran's claim.  

Finally, the Board notes that since the requirements for 
compensation under the provisions of 38 U.S.C.A. § 1151 are 
not met, no benefits can flow therefrom.  That is, 
entitlement to convalescent benefits is not warranted.  See 
generally, 38 C.F.R. § 4.30 (2006).

For the reasons provided above, the preponderance of evidence 
weighs against the veteran's claim, and the evidence in this 
case is not in equipoise.  The claim is denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cholecystectomy to 
include consideration for convalescence benefits is denied.


REMAND

At his September 2006 hearing, the veteran testified that 
while serving in the United States Navy he was exposed to 
enemy fire while flying aircraft in Vietnam.  He added that 
his job duties included listening for incoming missiles and 
he saw aircrafts crash.  As a result of those in-service 
stressors, the veteran alleges that he has PTSD; thus, 
service connection is warranted.  

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see Cohen v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 
C.F.R. §  4.130, Diagnostic Code (DC) 9411 (2006) ("Schedule 
of ratings for mental disorders-PTSD"). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and his claimed stressor is related to 
that combat, the veteran's lay testimony alone generally is 
sufficient to establish the occurrence of the claimed in-
service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Sizemore v. Principi, 18 Vet. App. 264 (2004).  If, 
however, the claimed stressor is not combat related, its 
occurrence must be corroborated by credible supporting 
evidence.  See Cohen, 10 Vet. App. at 142. 

When a claim for PTSD is based on a noncombat stressor, "the 
noncombat veteran's testimony alone is insufficient proof of 
a stressor."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the [activity]."  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002).

Review of the veteran's VA hospital and outpatient treatment 
reports dated from 2001 to 2004 do not reflect a diagnosis of 
PTSD.  Nonetheless, many of the reports reflect a history of 
PTSD and that the veteran has some PTSD symptoms, such as 
depression, anxiety, etc.  In a May 2006 statement the 
veteran's representative reported that the veteran had 
requested a psychology evaluation for PTSD and had been 
scheduled to appear on June 9, 2006.  Although the veteran 
indicated at his September 2006 hearing that he would submit 
this report, it is not of record.  Nonetheless, because VA 
has received notice of this relevant information, it must be 
obtained, if available, and associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, as noted, the veteran maintains that while 
flying over the Republic of Vietnam, he was exposed to enemy 
fire.  A report from the United States Naval Aviation shows 
that the VP-4 was deployed to MCAS Iwakuni and the detachment 
location was NAF Cam Ranh Bay.  The date in was August 1, 
1968 and the date out was January 29, 1969.  A May 2005 
Report of Contact reflects that the veteran was attached to 
the Navy Unit (Patrol Squadron 4) that could have been 
assigned to a ship or shore.  Although the veteran's service 
record provides no conclusive proof of his physically being 
in-country, for Department of Defense purposes, the unit was 
credited with Vietnam service from November 21, 1968 to 
December 31, 1968.  Under circumstances such as these, an 
effort to verify the veteran's alleged stressor(s) should be 
made through U.S Army and Joint Services Record Research Unit 
(JSRRC) and any other appropriate official department source.  

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is therefore REMANDED for the 
following:

1.  Afford the veteran an opportunity to 
submit copies of any letters that he may 
have written while in service or 
statements from lay persons which pertain 
to the occurrence of any of his alleged 
stressors or that would support his claim 
of service connection for PTSD.

2.  Obtain outstanding, relevant VA 
treatment records that have not already 
been associated with the claims file, to 
include the June 9, 2006 psychology 
report.  All attempts made should be 
documented and incorporated in the claims 
file.

3.  Forward any information provided by 
the veteran, to include any previous 
statements made by him with regard to his 
stressors, a copy of his record of 
service (DD Form 214), and a copy of this 
remand to the JSRRC, or any other 
appropriate department, for stressor 
verification.

4.  Following receipt of the JSRRC 
reports and information from any other 
sources contacted, and the completion of 
any additional development warranted or 
suggested by those offices, identify 
whether there is any verified combat 
action or in-service stressful event.  If 
no combat stressor involving the veteran 
has been verified, state so.  If there 
are found to be verified stressors, 
specifically set forth each stressor.  

5.  Thereafter, if necessary, afford the 
veteran a comprehensive psychiatric 
examination by a VA psychiatrist who is 
familiar with PTSD.  The veteran's claims 
file, together with a separate copy of 
this remand, must be provided to and 
reviewed by the examiner prior to the 
examination.  The examiner should note 
and distinguish the symptomatology of any 
and all psychiatric disorders found to be 
present.  All indicated studies, in 
accordance with DSM-IV should be 
performed.  The examiner must opine 
whether the veteran has PTSD.

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner may rely only on the 
verified history, detailed in the reports 
provided by the CURR or other official 
source and/or the RO.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, he or she must specifically 
identify which stressor(s) detailed in 
the official verifying documents and/or 
the RO's report are responsible for that 
conclusion.  All opinions expressed must 
be accompanied by a complete rationale.

6.  Readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


